            Case 1:15-cr-00245-TSE Document 34 Filed 11/26/19 Page 1 of 1 PageID# 131
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:15-cr-245
                        Aleksei Burkov                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                     .


Date:          11/26/2019                                                                  /s/ Laura Fong
                                                                                         Attorney’s signature


                                                                                            Laura Fong
                                                                                     Printed name and bar number
                                                                          Computer Crime & Intellectual Property Section
                                                                              1301 New York Ave. NW, Suite 600
                                                                                    Washington, DC 20005

                                                                                                 Address

                                                                                       laura.fong@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 514-1026
                                                                                          Telephone number

                                                                                          (202) 514-6113
                                                                                             FAX number
